Title: To Benjamin Franklin from the Vicomte de Toustain-Richebourg, 17 January 1784
From: Toustain-Richebourg, Charles-Gaspard, vicomte de
To: Franklin, Benjamin


          
            paris 17 jer. 1784. Rue neuve st. Gilles, au marais.
            Monsieur
          
          La société patriotique-Bretonne formée dans la presqu’île de Rhuis, unie sous les auspices de Leurs altesses Royales Monsieur et Madame au premier musée françois, et de la quelle j’ay l’honneur d’être membre et inspecteur-correspondant, m’accorde la flatteuse commission de vous donner avis des hommages rendus dans sa solemnité du 17 7bre dernier aux grandes qualités militaires, civiles et patriotiques de Son excellence Monsieur le General Wasington, ainsi qu’aux éminentes vertus et lumieres de Son excellence Monsieur l’Ambassadeur Franklin. Ces deux illustres noms ont été proclamés et inscrits avec toute la distinction qui leur est due. M. le Cte de Sérent, ancien

commissaire de la noblesse de Bretagne, a rempli dignement á cette occasion les fonctions d’Orateur. Je suis avec un profond respect Monsieur Votre tres-humble et tres-obéissant serviteur
          
            le Vicomte de Toustain-Richebourgmajor de cavalerie, ancien commissairede la noblesse aux états de Bretagne,associé de plusieurs academies.
            
          
         
          A Son excellence Monsieur le Docteur Francklin ambassadeur des Etats-unis d’Amerique auprés de Sa majesté Tres-chrétienne.
          Notation: Toutain, Richebourg 17 Janr. 1784.
        